Citation Nr: 0028087	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-49 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative arthritis of the left hip.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative arthritis of the right hip.  

3.  The proper evaluation for residuals of a fracture of the 
pubis and ischium left with degenerative arthritis of the 
left sacroiliac joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision increased the veteran's residuals of fracture 
ischium and pubis, left from 10 to 20 percent disabling.  The 
veteran submitted a timely substantive appeal to the assigned 
rating. 

This case was most recently before the Board in October 1998 
at which time it was remanded for further development.

While the remand was pending at the RO, in a May 1999 rating 
decision the RO awarded a separate 30 percent evaluation for 
fracture of the pubis and ischium, left hip with degenerative 
arthritis of the left sacroiliac joint, left hip and a 30 
percent evaluation for degenerative arthritis of the right 
sacroiliac joint and right hip.  

On a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, even though the RO issued a decision 
awarding a higher rating, the veteran's appeal proceeds.  Id.

The case has been forwarded to the Board for appellate 
review.  

In its prior remand the Board noted that the veteran could be 
awarded a separate evaluation for a back disability under the 
provisions of 38 C.F.R. §§ 4.66, 4.67 (1999).  In addition, 
the provisions of 38 C.F.R. § 4.25(b) (1999) require that 
except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity will be 
rated separately.

The veteran's service connected disability encompasses an 
injury to the sacroiliac joint.  Under the provisions of 38 
C.F.R. § 4.71a (1994); Diagnostic Code 9294, that disability 
is rated under the criteria for lumbosacral strain.  The most 
recent VA examination in February 2000, makes clear that the 
veteran has additional back disability attributable to the 
service connected disability.  Therefore the veteran is 
entitled to a separate evaluation for the sacroiliac injury 
as it affects his low back.

The RO has awarded evaluations only for the hip disabilities 
resulting from the service-connected injury.  It would be 
prejudicial to the veteran for the Board to award an 
evaluation for the back disability in the first instance.  
Accordingly, the issue of entitlement to an increased rating 
for the residuals of the sacroiliac injury will be the 
subject of the remand portion of this decision.

Because the RO has only considered the veteran's disability 
on the basis of hip impairment, and this decision only 
decides the extent of the veteran's hip impairment, the Board 
finds that the veteran is not prejudiced by its adjudication 
of the claims for increased evaluations for the hip 
disabilities prior to adjudication of the proper evaluation 
for his back disability.  


FINDINGS OF FACT

1.  The veteran's left hip disability is manifested by 
degenerative arthritis with pain and limitation of motion, 
but is not productive of limitation of the thigh to 10 
degrees, limitation of extension of the leg to 30 degrees, or 
impairment of greater severity than malunion with marked hip 
disability.

2.  The veteran's right hip disability is manifested by 
degenerative arthritis with pain and limitation of motion, 
but not productive of greater severity than malunion with 
marked hip disability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the pubis and ischium, left with 
degenerative arthritis of the left sacroiliac joint and hip 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 4.71a, Diagnostic Code 5255 (1999).

2.  The criteria for a rating in excess of 30 percent for 
degenerative arthritis of the right sacroiliac joint and 
right hip have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. 4.71a, Diagnostic Code 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A review of the record shows that the RO rating decision 
dated in March 1946 granted service connection for simple 
fracture, ischium and pubis, left.  The RO evaluated the 
disability as noncompensable. 

In a February 1947 rating decision, the RO increased the 
veteran's disability from noncompensable to 10 percent 
disabling.  

The veteran was accorded a VA examination in January 1993.  
On examination, full range of motion was reported.  There was 
tenderness over the ischium tuberosities and over the coccyx 
and the sacroiliac joints secondary to his old pelvic 
fractures.  The diagnosis was status post fractures of the 
ischial tuberosities, pubis and the pelvis with arthritic 
changes in the joints of the pelvis, with moderate 
symptomatology with any strenuous activity, with pain 
extending into the hips with no evidence of osteoarthritis of 
the hips with moderate symptomatology.  

The veteran was accorded a VA joints examination in November 
1995.  On examination, full range of motion was reported.  
There was no evidence of crepitation with motion, although 
there was reported pain in the sacroiliac joint.  X-rays 
showed degenerative arthritis, which produced pain in the 
ischial tuberosities and pelvic area.  The diagnoses were 
status post fractures of the pubis and ischial tuberosities 
with degenerative arthritis of the sacroiliac joints and hips 
secondary to the injury with moderate symptomatology and 
decreased ability to stand for any prolonged period of time.  

In a November 1995 rating decision, the RO increased the 
veteran's disability from 10 to 20 percent disabling.  

The veteran was accorded a VA joints examination in September 
1997. At that time, he reported pain in the sacral area and 
the left ischial area with prolonged walking, sitting, and 
standing.  X-rays revealed mild degenerative changes. 
The diagnosis was fracture of the pubis and ischium, the left 
with return of arthritis on the sacroiliac joints and the 
hips and no limitation of motion hips.  

The veteran was accorded a VA examination in April 1999.  On 
examination, the veteran was described as elderly male with a 
moderately antalgic gait.  It was noted that he did not use 
an assisted device while ambulating although he had an 
antalgic component that favored his left side with a mild 
Trendelenburg lurch.  His posture revealed deviation to the 
left side, walking and standing.  The right hemipelvis was 
approximately one centimeter higher than the left on 
standing.  There was tenderness to palpation in the region of 
the left sacroiliac joint and left sciatic notch.  It was 
noted that the veteran could not effectively touch his toes 
but could reach his ankles bending forward.  Range of motion 
was as follows: extension was to 10 degrees; forward flexion 
was to 60 degrees; right bending was to 15 degrees; left 
bending was to 10 degrees; right rotation was to 15 degrees; 
and left rotation was to 10 degrees.  There was reported pain 
on the right side with inward rotation and flexion.  There 
was also reported pain in the posterior left hemipelvis with 
the range of motion exercises.  The veteran was unable to 
actively resist hip flexion strength testing secondary to 
pain.  He was able to hold his hip flexors against gravity 
with active resistance.  

X-rays revealed mild degenerative arthritis of the right hip 
and mild to moderate degenerative arthritis of the left hip.  
There were changes in the left ischium consistent with healed 
fracture and some mild herotropic ossification in the region 
of the hamstrings origins.  There was also loss of the joint 
space of the right superior sacroiliac joint with some bony 
sclerosis consistent with degenerative.  

The diagnosis was status post pelvic fracture with functional 
inactivity limitations.  The examiner stated that the 
veteran's pain and limitation of motion was likely attributed 
to his service-connected disability and his history of pelvic 
fracture.  He also stated that the disability did not cause 
weakened movement.   

The veteran was accorded a VA joints examination in February 
2000.  At that time, he reported that he had had gradual 
progression relating to his low back pain and hip pain.  He 
reported that his left hip pain was aggravated by prolonged 
standing, walking more than eight blocks, and lifting between 
15 to 20 pounds and over.  There was no reported 
radiculopathy or changes in sensory perception.  

On physical examination, the veteran was observed to walk 
with a very slight limp with an antalgic gait, favoring the 
left side.  There was no evidence of tenderness over either 
the sciatic notch but minimal tenderness over the left 
sacroiliac joint.  There was no evidence of quadricep 
weakness or atrophy.  Straight leg raising was positive at 60 
degrees, bilaterally and produced bilateral pain rather than 
low back pain.  Sensory perception was intact over the 
buttocks and down each lower extremity.  

There was no definite palpable tenderness over either hip.  
The range of motion of each hip was moderately reduced with 
the onset of pain at 100 degrees flexion, 20 degrees 
extension, 15 degrees adduction, 20 degrees abduction, 40 
degrees internal rotation, and 30 degrees external rotation.  
There was obvious pain at the extremes of all ranges of 
motion.  There was no pain elicited with lateral compression 
but anterior compression over the pelvis caused some 
posterior pelvic pain.  X-rays showed mild to degenerative 
changes of the right hip and mild to moderate degenerative 
changes in the left hip with evidence of well-healed 
fractures of the ischium and degenerative changes and loss of 
joint space in the right sacroiliac joint.  

The diagnoses were status post fracture of the left ischium 
and ilium with complete and adequate healing evidenced by X-
rays and degenerative changes of each hip with bilateral pain 
and reduced range of motion.  

The examiner stated that the limitation of motion of the hips 
and lumbar spine were associated with traumatic arthritis 
related to the service connected fractures.  There was no 
evidence of muscle group weakness, no excess fatigability, no 
incoordination, and no loss of proprioception.  

Pertinent Law and Regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service- 
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

The veteran has been afforded VA examinations, which provide 
the necessary information to properly rate his disabilities 
and his treatment records have been associated with the file.  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities. Id. 

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (1999).  Nevertheless, 
past medical records do not take precedence over current 
findings in determining whether to increase a disability 
rating, although a rating specialist is directed to review 
the recorded history of disability to make a more accurate 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3 (1999). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing is related considerations.  38 C.F.R. § 4.45 (1999).

In evaluating arthritis, the provisions of 38 C.F.R. § 4.59 
are for consideration.  That regulation provides that with 
any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight- bearing and, if possible, 
with the range of the opposite undamaged joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999), knee 
and hip impairment associated with a femur, a 30 percent 
evaluation is assigned when there is malunion of the femur 
with marked knee or hip disability.  To warrant a higher 
evaluation there must be either a fracture of the surgical 
neck, with false joint (60 percent); or fracture of the shaft 
or anatomical neck with nonunion, without loose motion, 
weightbearing preserved with the aid of a brace (60 percent), 
or with nonunion, with loose motion (spiral or oblique 
fracture) (80 percent).  38 C.F.R.§ 4.71a, Diagnostic Code 
5255 (1999).

Under Diagnostic Code 5250, a 90 percent rating is warranted 
for extremely unfavorable hip ankylosis with the foot not 
reaching the ground and crutches necessary.  When there is 
intermediate unfavorable ankylosis, then a 70 percent rating 
is assigned.  When there is favorable ankylosis, in flexion 
at an angle between 20 and 40 degrees, and slight adduction 
or abduction, then a 60 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnositic Code 5250. 

Analysis

Left hip disability

The evidence of record establishes that the veteran currently 
has residuals of a fracture of the pubis and ischium, left 
with degenerative arthritis of the left sacroiliac joint and 
left hip.  His left hip disorder is manifested by pain, 
limited motion, and difficulty standing or walking for long 
periods of time. 

While the medical evidence shows moderately reduced ranged of 
motion of the left hip, there is no evidence of favorable or 
unfavorable ankylosis.  Thus the disability does not meet or 
approximate the criteria for a 60 percent rating under Code 
5250.

The evaluation currently assigned, a 30 percent rating, is 
the highest schedular evaluation for malunion of the femur.  
To warrant a higher schedular evaluation than the current 30 
percent evaluation, there must be a fracture of the surgical 
neck, with false joint or a nonunion, and weightbearing 
preserved with the aid of a brace.  The medical evidence of 
record establishes that there is not a false joint or a 
nonunion, and there is no evidence that the veteran requires 
a brace to preserve weightbearing.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5255.

The Board has considered whether an increased evaluation is 
warranted for pain or functional loss due to pain.  In this 
regard, there was no evidence of atrophy or weakness.  The 
examiners found that the veteran had pain only on the 
extremes of motion and that motion was only moderately 
limited.  Therefore the Board cannot find that the veteran 
has additional functional impairment that would warrant a 
higher evaluation.  38 C.F.R. §§ 4.40, 4,45, 4.59.

Therefore, based on this evidence, while the veteran clearly 
has marked left hip disability, the Board is satisfied that 
the veteran is not entitled to a disability evaluation in 
excess of 30 percent.  

Right hip disability

The evidence of record establishes that the veteran currently 
has degenerative arthritis of the right sacroiliac joint and 
right hip.  

While the medical evidence shows moderately reduced ranged of 
motion of the right hip, there is no evidence of favorable or 
unfavorable ankylosis.  Thus the disability does not meet or 
approximate the criteria for a 60 percent rating under Code 
5250.

The evaluation currently assigned, a 30 percent rating, is 
the highest schedular evaluation for malunion of the femur.  
To warrant a higher schedular evaluation than the current 30 
percent evaluation, there must be a fracture of the surgical 
neck, with false joint or a nonunion, and weightbearing 
preserved with the aid of a brace.  The medical evidence of 
record establishes that there is not a false joint or a 
nonunion, and there is no evidence that the veteran requires 
a brace to preserve weightbearing.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5255.

The Board has considered whether an increased evaluation is 
warranted for pain or functional loss due to pain.  The 
analysis applied tot the left hip disability also applies to 
the right.  That is the veteran had pain only on the extremes 
of hip motion and no atrophy or weakness.  Thus he does not 
have functional limitation that equates to additional 
limitation of motion such as would warrant a higher 
evaluation.

Therefore, based on this evidence, the Board finds that the 
veteran is not entitled to a disability evaluation in excess 
of 30 percent for his right hip disability.  

ORDER


A rating in excess of 30 percent for degenerative arthritis 
of the and hip is denied.

A rating in excess of 30 percent for degenerative arthritis 
of the right hip is denied.


REMAND

As noted in the introduction to this decision, the issue of 
the proper evaluation for
residuals of a fracture of the pubis and ischium, left with 
left degenerative arthritis of the sacroiliac joint must be 
remanded to the RO for assignment of an appropriate 
evaluation in the first instance.

Therefore the case is remanded for the following:

After undertaking any indicated 
development, the RO should evaluate the 
residuals of a fracture of the pubis and 
ischium, left with left degenerative 
arthritis of the sacroiliac joint and 
assign an evaluation for the low back 
disability attributable to the fracture 
and injury.  If the benefit sought is not 
fully granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

